Citation Nr: 0501126	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991 and served in the Southwest Asian Theater from 
January 1991 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Although the January 2003 rating decision determined that 
there was new and material evidence to reopen the previously 
denied claim of entitlement to service connection for 
systemic lupus erythematosus, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim 
may not be considered.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In May 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for systemic 
lupus erythematosus and whether the veteran submitted a 
timely substantive appeal of the July 2002 rating decision 
that denied the claims of entitlement to service connection 
for arthritis and joint pain, PTSD, avascular necrosis of the 
right hip, heart problem, right hand problems and irritable 
bowel syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A September 1995 rating action originally denied the 
claim of entitlement to service connection for a systemic 
lupus erythematosus; the veteran did not perfect his appeal 
of the decision.

2.  Subsequent December 1996 and September 1997 rating 
decisions also denied the veteran's claim of entitlement to 
service connection for systemic lupus erythematosus, on the 
basis that the veteran was not treated for the condition in 
service or within one year of his discharge from service.  
The veteran did not initiate an appeal of the adverse 
determinations.

3.  The evidence received since the September 1997 rating 
decision is neither wholly cumulative nor redundant, and it 
bears directly and substantially upon the specific matter of 
whether the veteran developed systemic lupus erythematosus, 
and is so significant that it must be considered with the 
other evidence of record in order to fairly decide the merits 
of the claim of entitlement to service connection for 
systemic lupus erythematosus.


CONCLUSIONS OF LAW

1.  The RO's December 1996 and September 1997 rating 
decisions, which denied the veteran's claim seeking 
entitlement to service connection for systemic lupus 
erythematosus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for systemic lupus erythematosus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In a November 2002 letter, VA notified the veteran of his 
responsibility to submit new and material evidence, which 
tended to show that his claim for service connection should 
be reopened.  This letter informed the veteran of what 
constituted new and material evidence.  In effect, the 
veteran was informed that he needed to submit evidence that 
tended to show that the claimed condition were either 
incurred in or aggravated by his active service; this letter 
also suggested that he submit any evidence in his possession.  
Moreover, the veteran was asked to submit evidence, including 
written or oral statements, that had not been considered 
before and that was relevant to his specific claim.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate a reopening of his claim, and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The veteran and his representative were provided copies of 
the appealed January 2003 rating decision and a December 2003 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence that already had been previously provided 
to VA, or obtained by VA on his behalf.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records.  He has 
not alleged that there are any outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

In a September 1995 rating decision, the RO denied the 
veteran's claim of service connection for systemic lupus 
erythematosus because there was no evidence of the disease in 
his service medical records or within one year of the time of 
his discharge from service.  Moreover, the evidence did not 
indicate that the symptoms were the result of an undiagnosed 
disability.  The veteran did not perfect his appeal of the 
decision

December 1996 and September 1997 rating decisions also denied 
the claim for service connection for systemic lupus 
erythematosus on the same bases as the September 1995 
decision.  The veteran did not appeal the determinations.  

In May 2001, he submitted his current claim to reopen the 
previously denied claim of entitlement to service connection 
for systemic lupus erythematosus.

The evidence of record at that time consisted of the 
veteran's service medical records and VA and private medical 
records and October 1993 and January 1995 VA examination 
reports.  

The service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with systemic 
lupus erythematosus.  

Private treatment records, dating from August 1983 to May 
1994 show the veteran was treated for a systemic lupus 
erythematosus flare-up in May 1994.

VA treatment records indicate treatment for diagnosed 
systemic lupus erythematosus in October 1993.  VA examination 
reports note that the veteran reported being diagnosed with 
lupus in December 1992.

Evidence submitted subsequent to the September 1997 rating 
decision includes new and duplicative VA examination reports 
and private medical records, dating from October 1992 to Many 
2002, as well as the veteran's testimony at the May 2004 
hearing.  Additional evidence also includes several 
statements from friends of the veteran attesting to his 
deteriorating health.  Letters from the veteran's private 
treating physicians were also submitted at various times.

Most of the medical records show ongoing complaints and 
treatment for systemic lupus erythematosus without reference 
to the etiology of his disease.  

A November 1992 treatment record from B. M. Olash, M.D., 
shows the veteran gave a six-month history of hair loss.  
There was a possibility of connective tissue disease although 
there was no firm diagnosis of systemic lupus erythematosus 
at the time.  A December 1992 letter from Dr. Olash indicates 
a diagnosis of systemic lupus erythematosus.  

The veteran testified at his May 2004 hearing that he had 
symptoms of systemic lupus erythematosus before his discharge 
from service in 1991.    

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date (on 
August 21, 2001), the Board will decide the claim under the 
prior version of the regulation.

Since the veteran did not appeal the September 1997 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board must determine whether new and material evidence 
has been received since the RO's September 1997 decision 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying merits of the 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
received, the analysis must end regardless of what the RO 
determined.  Id.  Indeed, analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the 1992 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently received evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Currently, pertinent evidence added to the record since the 
RO's September 1997 rating decision consists of October and 
November 1992 private treatment records, in addition to Dr. 
Olash's December 1992 letter and the personal testimony which 
was provided by the veteran at the May 2004 Travel Board 
hearing.  This particular evidence (in its entirety) is new, 
as it was neither previously of record nor previously 
considered by the RO in September 1997.  More importantly, 
the evidence is material in that it speaks directly to the 
issue of whether the veteran has in fact manifested lupus 
symptoms within a year of his discharge from service.  
Specifically, the November 1992 treatment record from Dr. 
Olash, along with his December 1992 letter, indicates the 
veteran gave a six-month history of hair loss in November 
1992 and was later diagnosed with systemic lupus 
erythematosus as early as December 1992.  Because the RO 
originally denied the veteran's claim, in part, on the basis 
that there was no evidence that he had symptoms of lupus to a 
compensable degree within one year of his discharge from 
service, the Board now determines that new and material 
evidence sufficient to reopen the veteran's claim for 
entitlement to service connection for systemic lupus 
erythematosus has been presented in the form of the veteran's 
personal testimony and his newly submitted post- service 
private treatment records.  This evidence must be considered 
in light of all of the evidence both old and new, in order to 
fairly decide the merits of the veteran's current claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for systemic lupus 
erythematosus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for systemic lupus 
erythematosus is reopened; the appeal is granted to this 
extent only.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for systemic lupus 
erythematosus, the Board may proceed with adjudication of 
this claim only after ensuring compliance with the VCAA.  
Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

In this case, the record does not contain a medical opinion 
discussing the etiology of the veteran's currently diagnosed 
systemic lupus erythematosus.  As noted above, the veteran 
has provided medical evidence of possible lupus symptoms 
within a one year of his discharge from service.  A medical 
examination that addresses the etiology of this disease must 
be provided, to include whether it was manifested within a 
year of the veteran's discharge.  As such, the Board is of 
the opinion that, on remand, the veteran should be scheduled 
for an appropriate VA examination in order to determine the 
nature, extent, and etiology of his currently diagnosed 
systemic lupus erythematosus.

In November 2003, the veteran filed a notice of disagreement 
with an October 2003 letter notifying him that the veteran 
had determined that he had filed an untimely substantive 
appeal with the July 2002 rating decision.  The veteran has 
not been furnished a statement of the case that addressed the 
issue of the timeliness of his substantive appeal.  
Therefore, the Board is required to remand this issue to the 
RO for issuance of a proper statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In view of the above, these matters are REMANDED for the 
following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination with the appropriate 
specialist, to determine the nature, 
extent, and etiology of the veteran's 
currently diagnosed systemic lupus 
erythematosus.  Send the claims folders 
to the examiner for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  Based on a review 
of the veteran's complete claims folders, 
and based on the results of the veteran's 
examination, the examiner should address 
the following: whether it is as least as 
likely as not that the veteran's 
currently diagnosed systemic lupus 
erythematosus had its onset during his 
period of active service; or (ii) whether 
it is as least as likely as not that 
systemic lupus erythematosus was 
manifested within one year following the 
veteran's discharge from service in 
August 1991.

2.  The RO should contact the veteran and 
his service representative and request 
that they identify all VA and non-VA 
health care providers that have treated 
him for systemic lupus erythematosus 
since his separation from service in 
August 1991.  The RO should any treatment 
records not already of record.  If any 
records can not be located, the RO should 
notify the veteran.

3.  Then, the RO should again review the 
veteran's claim of entitlement to service 
connection for systemic lupus 
erythematosus.  If the determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  
4.  The RO should also furnish the 
veteran and his representative a 
Statement of the Case with respect to the 
issue of whether he submitted a timely 
substantive appeal to the July 2002 
rating decision.  The RO should return 
this issue to the Board only if the 
veteran files a timely substantive 
appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


